Original proceeding on the petition of James B. North, Sr., and others against C.E. Chillingworth, as Judge of the Circuit Court of the Fifteenth Judicial Circuit, and the State, on the relation of Phil O'Connell, as state's attorney of the Fifteenth Judicial Circuit, for a writ of prohibition absolute.
Writ denied and rule discharged.
It now appearing by the record on the application for the issuance of a writ of prohibition absolute that the matters in issue have heretofore become res judicata by reason of the former decree of this court in North v. State, Fla., 33 So.2d 162, it is ordered that the writ of prohibition absolute be denied and the rule discharged.
ADAMS, C.J., and CHAPMAN, SEBRING and HOBSON, JJ., concur. *Page 49